Title: To George Washington from Vice Admiral d’Estaing, 3 August 1778
From: Estaing, Charles-Hector Théodat, comte d’
To: Washington, George


          
            At sea the 3. of August 1778.
          
          It is difficult to console ones self for the obstacles as numerous as insurmountable
            which stopped me at Sandy-Hook. The importance of  New York, the
            happiness of fighting the English fleet and the extreme satisfaction of acting directly
            with you made me desire with the greatest ardor the possibility of entring. I offered,
            to too little purpose, in an Assembly of your experienced pilots a recompense of fifty
            thousand crowns, to him who should find us a sufficiency of water. Tis only by action,
            that my regret can be diminished, and as yet we do nothing—your foresight and your
            orders have nevertheless, anticipated my wants and rendered my delays less long. The
            reinforcement you have so properly sent, will, as I am informed, arrive this evening;
            and it will most assuredly be on the part you have so wisely and expeditiously taken,
            that our success will depend.
          General Sullivan has done me the honor to come and see me and to communicate his views;
            I will second them with all my power. He is full of that spirit of activity and
            combination, with which you inspire all those, who have served under your orders—I
            believe him as fully persuaded as I am of the necessity of acting: The intrenchments
            that are visible above Conanicut increase dayly; they are numerous. The time I have been
            at sea begins to make me lose a number of men with the scurvy. The extreme difficulty of
            procuring water at Shrewsbury, and the tardiness with which it is collected here from
            different places, have long since obliged me to retrench our allowance The officers and
            men support this terrible privation with courage and patience; and we have acquired a
            virtue which has been hitherto refused us—the virtue of perseverance. We doub[t]less owe
            it to the flattering hope of being useful to allies whom our national taste had itself
            given us; before the orders of the king had prescribed it.
          The Gentlemen, your Generals, will acquit themselves better than I, of the duty, of
            rendering you an account of the certain state of the preparations going on, and of the
            small burning of three English vessels, which guarded the Eastern channel. I will confine myself to repeating to you, what I cannot well
            describe, the zeal and the infinite pains of Lieutenant Colonel Laurens. He is on the
            wing the four and twenty hours round, to procure us refreshments; and when this is done,
            remains on board during very long days with all the patience of an old sailor. We are
            indebted to him for a hospital established on shore and for disembarrasing us of our
            prisonners; which in our situation form two important articles.
          I desire much that the present expedition may be speedily terminated, to give me
            leisure to employ myself with purging the Sound of the English Vessels which now infest
            the navigation. I have received Col: Sears, with all the consideration and all the
            confidence, which those merit, whom you are pleased to send me, and when it shall be
            time for it, I will consult him with the greatest eagerness.
          
          Accept the homage of the attachment & respect with which I have the honor to
            be—Sir.
          
            P.S: Since writing my letter, I received that which you had the goodness to
              address me the 26 of July, by Major General Greene—I am going to look for him on
              shore, that he may not lose any of the present precious moments. The reputation of
              this General Officer made his arrival to be wished. His influence on his countrymen
              and his knowledge of the country will render him formidable to our common enemy. You
              know how to divine whatever we stand in need of; and from what I have seen, the
              discerning and employing men proper to the business in hand, seem to be one of the
              qualities which compose the illustrious character you bear. This is perhaps the most
              important part of the Great General.
          
        